                                                                       FILED
                                                             CLERK, U.S. DISTRICT COURT


 1   Troy D. Monge, Esq.                                         07/18/2019
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
                                                                    jm
                                                           CENTRAL DISTRICT OF CALIFORNIA

 3   ANAHEIM, CALIFORNIA 92806                               BY: ___________________ DEPUTY


     TELEPHONE (714) 385-8100
 4   FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Ruben Macias
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     RUBEN MACIAS,                            )   No. EDCV19-00251 SK
12                                            )
13           Plaintiff,                       )   [PROPOSED] ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE
14                  v.                        )   ACT ATTORNEY FEES AND
15                                            )   COSTS
     ANDREW M. SAUL,                          )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of TWO THOUSAND EIGHT HUNDRED NINETY-EIGHT
23
     DOLLARS and SIXTY CENTS ($2,898.60), and costs under 28 U.S.C. § 1920 in
24
     the amount of FOUR HUNDRED DOLLARS ($400.00), as authorized by 28
25
     U.S.C. §§ 2412(d), 1920, subject to the terms of the above-referenced Stipulation.
26         Dated: 07/18/2019
27                                     /S/ Steve Kim
                              __________________________________________
                              THE HONORABLE STEVE KIM
28                            UNITED STATES MAGISTRATE JUDGE


                                              1
